Appellant, on motion for rehearing, earnestly contends that we erred in our original opinion in holding the information sufficient to charge an offense.
His contention seems to be that an election was held within and for the County of Cherokee, prohibiting the sale of intoxicating liquors only, and not prohibiting the possession thereof for the purpose of sale. Consequently, he maintains that since the information charges him merely with the possession of intoxicating liquor for the purpose of sale, it fails to charge an offense under the law.
This question has been recently decided adversely to appellant's contention. See Price v. State, 109 S.W.2d 198; Ferguson v. State, 110 S.W.2d 61; Cropper v. State, not yet reported. (Page 391 of this volume).
The motion for rehearing is overruled.
Overruled. *Page 526 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.